Citation Nr: 1449011	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypothyroidism (claimed as a thyroid condition).


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active duty service from July 1969 to June 1971, November 2001 to November 2002, April 2003 to October 2007, February 2008 to October 2008, February 2009 to February 2010, and April 2010 to April 2011.  The Board also notes that between 1971 and 2001, the Veteran appears to have served several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

Additionally, there appears to be some discrepancy in the record regarding whether the Veteran's periods of service from 2001 to 2011 were active duty or ACDUTRA periods.  However, the Board notes that the submitted Forms-DD 214 all indicate that the dates served for those periods were for Active Duty Service and that he was being "Released from Active Duty" service.  The Board therefore has construed all of those periods of service as active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for hypothyroidism.  The Veteran timely requested reconsideration of the June 2009 rating decision, and in May 2011, the RO reconsidered the issue on appeal.  The Veteran perfected an appeal from the May 2011 rating decision.  

In January 2014, the Board granted service connection for hypertension and remanded the hypothyroidism claim for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for hypothyroidism.  It appears that he may have been diagnosed with that condition as early as 2000, or as late as September 2001; however, the actual date of the Veteran's diagnosis is unclear.  

At a recent VA examination in April 2014, the Veteran reported that he was diagnosed with hypothyroidism in September 2001, at the Kaiser Permanente in Overland Park, during a period of ACDUTRA (which the Board notes would be subject to service connection).  

Service department records show the Veteran was on ACDUTRA from June 2, 2000, to June 16, 2000; and from July 10, 2000, to September 30, 2000.  He also has verified ACDUTRA service from August 1, 2001, to August 4, 2001, and from August 26, 2001 to October 5, 2001.

Medical records from Kaiser Permanente are not in the claims file and it does not appear that the RO has requested such records for review.  On remand, these records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release any and all treatment records from the Kaiser Permanente Hospital in Overland Park that are dated from January 1, 2000 to October 31, 2001.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, after undertaking any additional and necessary development, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

